DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/12/2019.  In light of the amendments to the claims in the claim set filed on 4/13/2022, these drawings are acceptable.

Election/Restrictions
Applicant's election with traverse of Species III (which is the species in which a connector of the end effector to the end effector holder is provided separately from a connector to the robot as in at least Figures 7 and 8) in the reply filed on 4/1/2021 was previously acknowledged.  
Claims 2, 4, 6, and 9-11 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 4/1/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“protective device configured to prevent entry of swarf or cutting liquid into a connected portion” in claim 8.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasumi et al. (U.S. Patent No. 8,529,419 B2).
Please note that Kawasumi et al. was cited on the PTO-892 mailed on 4/27/2021.
Claim 1:  Figure 1 of Kawasumi et al. shows a machine tool (110) for processing a workpiece (W) using a plurality of tools (51) [column 5, lines 15-21].  Note that tools with reference character 51 are referred to in the specification [column 5, lines 15-16] as first tools, and the tool with reference character 41 is referred to in the specification [column 5, lines 32-33] as a second tool.  While the second tool (41) is also used to process the workpiece (W) [column 5, lines 32-33], it is noted that in rejecting claim 1, in referring to the plurality of tools (51), Examiner is only referring to the machine tool’s (110) first tools (51).  
	As can be seen in Figure 1, the machine tool (110) has a tool storage (50) in the form of a tool magazine.  Per Kawasumi et al., the plurality of tools (51) are stored in the tool storage (50) [column 5, lines 19-21].  Note that the plurality of tools (51) are able to be selectively attached to a tool post (20, 21), which comprises each a tool spindle stock (20) and an end effector holder (21).  Be advised that the tool post (20, 21), to which one of the plurality of tools (51) is to be attached at a given time, is part of an exchange device.  In addition to the tool post (20, 21), the exchange device includes an automatic tool changer (30, 31) and an intermediate station (60).
	The machine tool (110) is also shown in Figure 1 of Kawasumi et al. as having an internally mounted robot (10).  Said robot (10) is “internally mounted,” as it is mounted in a housing (110a) [column 4, lines 48-49] in a machining chamber (70) (please see Figure 1).  Also, the robot (10) constitutes a robot, as broadly claimed, since it (10) is controlled to perform a job automatically, as its position and state of operation (movement, rotation, pivoting, and so forth) are controlled by a NC unit (100) [column 4, lines 41-54].  Please be advised that Figure 1 shows the internally mounted robot (10) as being separated from the tool post (20, 21) within the machining chamber (70).
	Lastly, the exchange device, specifically the automatic tool changer (30, 31) and the intermediate station (60) thereof, is configured to place an end effector (52), that is detached from the internally mounted robot (10), in the tool storage (50) by moving the end effector (52) using the tool post (20, 21).  (Be advised that the end effector (52) has a pair of chucking pawls (52a) to be in contact with the workpiece (W) [column 6, lines 26-28.  Said pair of chucking pawls (52a) can be seen in Figure 11).  Note that when the end effector (52) is attached to the end effector holder (21) of the tool post (20, 21), and when the tool post (20, 21) is moved from the position it (20, 21) is shown as being disposed in within Figure 9 to the position it (20, 21) is shown as being disposed in within Figure 1, the end effector (52) has been moved “using” said tool post (20, 21) into an initial position.  When in the initial position, the exchange device, via the automatic tool changer (30, 31) thereof, is configured to place the end effector (52) into the tool storage (50).  Lastly, be advised that when the end effector (52) is attached to the tool post (20, 21), held by an exchange arm (31) of the automatic tool changer (30, 31), or is stored with the tool storage (50), it (52) is, for example, detached from the internally mounted robot (10).

Claim 5:  As can be seen within Figure 11 of Kawasumi et al., the machine tool (110) has an end effector holder (21) that is configured to hold the end effector (52) [column 6, lines 34-35].    

Claim 7:  Figure 11 shows the end effector (52) having a connector (52b), which connects the end effector (52) to the end effector holder (21) [column 6, lines 28-29 and lines 34-35].  Please be advised that the connector (52b) of the end effector (52) is “provided separately” from a connector (11) to the internally mounted robot (10).  This is apparent in at least Figure 1, which shows the connector (11) of the internally mounted robot (10) and the end effector holder (21) of the tool post (20, 21) being separate elements.  

Claim 8:  Lines 1-2 of claim 8 set forth, “a protective device configured to prevent entry of swarf or cutting liquid into a connected portion.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a protective device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	With respect to Kawasumi et al., it can be seen in Figure 1 that the machine tool (110) includes a housing (110a) in which the tool post (20, 21), the automatic tool changer (30, 31), the intermediate station (60), the internally mounted robot (10), and the tool storage (50), for example, are disposed [column 4, lines 25-32 and lines 48-50].  This housing (110a) prevents, for example, the entry of swarf or cutting liquid into a NC unit (100) having a computer and a display, noting that the NC unit (100) is disposed outside the housing (110a) [column 4, lines 41-42].  This is because the housing (110a) contains swarf or cutting liquid in the confines thereof, and doesn’t let said swarf or cutting liquid escape into in the NC unit (100).  Be advised that the NC unit (100) is “a connected portion” as it is connected to the housing (110a), for example (see Figure 1).  Thus, the housing (110a) is configured to prevent entry of swarf or cutting fluid into the NC unit (100)/ connected portion.  Note that element 80 if in Figure 1 is a coolant tank [column 4, lines 26-27].  Also note that the plurality of tools (51) and the second tool (41) function to remove material from the workpieces (W) (see at least Figures 5-8), and therefore create chips/swarf.  
	Based on the foregoing, the housing (110a) of Kawasumi et al. constitutes an equivalent of the “protective device” of claim 8.  This is because the housing (110a) of Kawasumi et al. carries out the function specified in lines 1-2 of the claim, said function being “prevent entry of swarf or cutting liquid into a connected portion.”  Furthermore, the housing (110a) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the housing (110a) of Kawasumi et al. performs the identical function (prevent entry of swarf or cutting liquid into a connected portion), and produces substantially the same result as the corresponding “protective device” of Applicant.  Therefore, in the form of the housing (110a), the machine tool (110) of Kawasumi et al. further comprises “a protective device [110a] configured to prevent entry of swarf or cutting liquid into a connected portion [100].”  

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.                                                                                                                                                                                                  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722